Citation Nr: 9921173	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  91-46 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
post-traumatic stress disorder with alcohol abuse, currently 
evaluated as 50 percent disabling.  

2.  Entitlement to service connection for a chronic right knee 
disorder.  

3.  Entitlement to a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had certified active service from January 1966 to 
December 1968 and from June 1972 to September 1975.  In September 
1983, the Houston, Texas, Regional Office denied service 
connection for a bipolar disorder.  The veteran was apparently 
not subsequently informed in writing of the adverse decision and 
his associated appellate rights.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a December 1989 rating decision of the Houston, 
Texas, Regional Office which, in pertinent part, determined that 
new and material evidence had not been submitted to reopen the 
veteran's claim for service connection for low back disorder.  In 
July 1990, the veteran informed the Department of Veterans 
Affairs (VA) that he had moved to Florida and requested that his 
claims file be transferred to the St. Petersburg, Florida, 
Regional Office (RO).  In October 1990, the veteran was afforded 
a hearing before a VA hearing officer.  In November 1990, the RO 
denied an increased disability evaluation for the veteran's 
service-connected post-traumatic stress disorder (PTSD).  In 
March 1991, the RO increased the evaluation for PTSD from 10 to 
30 percent.  In July 1991, the veteran expressly withdrew his 
application to reopen his claim of entitlement to service 
connection for a low back disorder.  In June 1992, the Board 
remanded the veteran's claim to the RO for additional development 
of the record.  

In January 1993, the RO, in pertinent part, denied service 
connection for a bipolar disorder, alcohol abuse, and a right 
knee disorder and a total rating for compensation purposes based 
on individual unemployability.  In March 1994, the Board remanded 
the veteran's claims to the RO for additional development of the 
record.  
In October 1994, the RO, in pertinent part, recharacterized the 
veteran's service-connected psychiatric disorder as PTSD with 
alcohol abuse and assigned a 50 percent evaluation for that 
disability.  In February 1997, the Board determined that the 
veteran had not submitted a well-grounded claim of entitlement to 
service connection for a bipolar disorder; denied the claim; and 
remanded the issues of the veteran's entitlement to service 
connection for a right knee disorder, an increased evaluation for 
PTSD, and a total rating for compensation purposes based on 
individual unemployability to the RO for additional action.  The 
veteran has been represented throughout this appeal by the 
Disabled American Veterans.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claims for an 
increased evaluation for PTSD and a total rating for compensation 
purposes based on individual unemployability to the VA 
Undersecretary for Benefits or the Director, VA Compensation and 
Pension Service for the assignment of extraschedular ratings 
under 38 C.F.R. §§ 3.321(b)(1), 4.16(b) (1998).  Those 
regulations provide that to accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the 
field station is authorized to refer the case to the 
Undersecretary for Benefits or the Director, VA Compensation and 
Pension Service for assignment of extraschedular evaluations 
commensurate with the average earning capacity impairment.  The 
governing criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in the 
first instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
has further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC 6-96 (1996).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.  

2.  The veteran's PTSD has rendered him demonstrably unable to 
obtain or retain employment.  

3.  The veteran was treated for right knee injuries during active 
service.  The clinical documentation of record does not reflect 
that the veteran currently has any chronic right knee injury 
residuals.  

4.  A chronic right knee disability was not manifested during 
active service or for many years after service separation.  The 
record contains no competent evidence attributing the veteran's 
current right knee chondromalacia patella to active service.  

5.  The veteran's service-connected PTSD with alcohol abuse has 
been evaluated as 100 percent disabling which renders him 
ineligible for a total rating for compensation purposes based on 
individual unemployability.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular evaluation for PTSD 
with alcohol abuse have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

2.  A chronic right knee disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R.§ 3.303 (1998).  
3.  The veteran is not eligible for assignment of a total rating 
for compensation purposes based on individual unemployability.  
38 C.F.R.§ 4.16 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991), and if so, whether the VA has properly 
assisted him in the development of his claims.  A "well-grounded" 
claim is one which is plausible.  A review of the record 
indicates that the veteran's claims are plausible and that all 
relevant facts have been properly developed.  


I.  PTSD

A.  Historical Review

The veteran's service medical records show that he served with 
the Marine Corps in the Republic of Vietnam and participated in 
combat.  The report of a February 1982 VA examination for 
compensation purposes indicates that the veteran was diagnosed 
with chronic PTSD secondary to his Vietnam combat experiences.  
In August 1983, the Board granted service connection for PTSD.  
In September 1983, the Houston, Texas, Regional Office 
effectuated the Board's decision and assigned a 10 percent 
evaluation for PTSD.  

In March 1991, the RO increased the evaluation for PTSD from 10 
to 30 percent.  The report of a June 1994 VA examination for 
compensation purposes conducted by two VA psychiatrists conveys 
that the veteran was diagnosed with chronic PTSD, a bipolar 
disorder, and alcohol abuse and dependence in remission.  The 
examiners concluded that the veteran's alcohol dependence was 
secondary to his service-connected PTSD and advanced Global 
Assessment of Functioning (GAF) scores of 50 and 55 to 58.  In 
October 1994, the RO recharacterized the veteran's 
service-connected psychiatric disorder as PTSD with alcohol abuse 
and assigned a 50 percent evaluation for that disability.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the veteran's 
current symptomatology with the criteria set forth in the 
Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1998).  On and before November 6, 1996, 
the rating schedule directed that a 50 percent evaluation was 
warranted when the veteran's ability to establish or maintain 
effective or favorable relationships with people was considerably 
impaired and his reliability, flexibility, and efficiency levels 
were so reduced by reason of his psychoneurotic symptoms as to 
result in considerable industrial impairment.  A 70 percent 
evaluation required that the veteran's ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and his psychoneurotic symptoms be of such 
severity and persistence that there was severe impairment in the 
ability to obtain or retain employment.  A 100 percent evaluation 
required that attitudes of all contacts except the most intimate 
be so adversely affected as to result in the veteran's virtual 
isolation in the community and there be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of reality 
with disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) associated 
with almost all daily activities resulting in a profound retreat 
from mature behavior.  The individual must have been demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  

On November 7, 1996, the Secretary of the VA amended the portions 
of the Schedule For Rating Disabilities applicable to psychiatric 
disabilities including PTSD.  Under the amended rating schedule, 
a 50 percent disability evaluation is warranted for PTSD which is 
productive of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned material 
or forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent evaluation requires 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, thinking, 
or mood due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous panic 
or depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and an inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment due to symptoms 
such as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting herself or others, an 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, the 
version most favorable to appellant should ... apply unless 
Congress provided otherwise or permitted the Secretary ... to do 
otherwise and the Secretary did so."  Cohen v. Brown, 10 Vet. 
App. 128, 139 (1997) citing Fugere v. Derwinski, 1 Vet. App. 103, 
109 (1990).  

In reviewing a factual scenario involving the application of 38 
C.F.R. § 4.132, Diagnostic Code 9411 prior to the November 1996 
revision, the Court held that:  

[T]he Board shall determine whether the 
appellant's PTSD disability meets any one 
of the three independent criteria required 
for a 100% PTSD rating.  If the Board 
determines that one of the criteria is met, 
it shall award a 100% rating.  Johnson v. 
Brown, 7 Vet. App. 95, 99 (1994).  

In a July 1990 written statement, the veteran conveyed that his 
PTSD had been found to be productive of gross impairment in terms 
of employment opportunities, personal interaction, and social 
interaction.  An August 1990 VA hospital summary indicates that 
the veteran reported that he had been injured in a 1985 
industrial accident; sustained a skull fracture in the accident; 
had not been employed since 1985; and had performed volunteer 
work as an "EMT" driver and in a soup kitchen.  The veteran was 
noted to have been initially diagnosed with a bipolar disorder in 
1982.  The treating VA psychiatrist commented that the veteran's 
bipolar disorder was "clearly out of control" and submerged his 
significant PTSD symptoms.  The veteran was prescribed lithium 
for his bipolar disorder.  The veteran was diagnosed with chronic 
PTSD manifested by survivor guilt, emotional numbing, emotional 
constriction, avoidance, isolation, suppression of painful 
memories of Vietnam combat, hyper-alertness, and hypervigilance; 
a bipolar disorder in a hypomanic cycle, a history of ethanol 
dependency, "[ruleout] narcissistic personality disorder;" and 
"status post concussion 1985."  

An October 1990 VA treatment record states that the veteran's 
PTSD and nonservice-connected bipolar disorder were significantly 
disabling.  The treating VA psychologist commented that "the 
depth of [the veteran's] psychopathology is such that he has been 
unemployed since 1985 [and] it is unlikely that he will be able 
to obtain or maintain gainful employment in the near future due 
to the chronic and severe nature of his condition."  

A February 1991 psychiatric evaluation from Pat O'Connell, M.D., 
reports that the veteran complained of crying spells; sadness; 
anxiety; depression; irritability; survival guilt; feelings of 
emptiness and loss related to Vietnam; a state of hyper-alertness 
or hypervigilance; insomnia; anorexia; some mild manic or 
hypomanic episodes; suicidal ideation over the preceding two 
months; and a history of alcoholism.  He reported that he had 
been sober since July 1990; had been unable to work since an 
April 1986 industrial accident in which he sustained a skull 
fracture; had volunteered at a local soup kitchen until pressured 
to convert; was separated from his second wife; lived alone; and 
had a social life limited to his treatment groups due to a fear 
of losing control over his temper.  On examination, the veteran 
exhibited a moderately anxious and depressed affect and no 
indication of any immediate suicidal intent.  The veteran was 
diagnosed with moderate chronic PTSD; a history of manic bipolar 
disorder "in fairly good remission on medication except for 
depressive symptoms which may also be related to PTSD;" and 
arrested alcohol dependence.  Dr. O'Connell concluded that the 
veteran "is for all practical purposes permanently and totally 
disabled for remunerative or productive occupational 
employment."  

In his July 1991 substantive appeal, the veteran advanced that 
his PTSD was manifested by a fear of outsiders; social isolation; 
panic attacks; and a "rage of emotions" and left him "totally 
industrially impaired."  

At a July 1992 VA examination for compensation purposes, the 
veteran complained of increased Vietnam-related flashbacks, 
intrusive thoughts, and nightmare; a dislike of crowds; and a 
progressive sense of estrangement from others.  He reported that 
he had not worked since 1986 due to his prior skull fracture.  On 
examination, the veteran was found to be oriented to time, place, 
person, and situation.  He exhibited an appropriate affect.  The 
veteran was diagnosed with a manic bipolar disorder, severe 
chronic PTSD, and alcohol dependence in remission.  The examiner 
commented that it was difficult to distinguish between the 
veteran's PTSD and his bipolar disorder as the two disabilities 
often existed simultaneously.  A contemporaneous VA social work 
evaluation notes that the veteran reported that he had been 
unemployed since his 1985 head injury and had been awarded Social 
Security Administration (SSA) disability benefits.  The veteran 
believed that he was unemployable due to his skull fracture 
residuals.  He reported that he occupied himself through 
exercising and maintaining relationships with close family 
members and friends.  

An August 1992 SSA administrative law judge decision indicates 
that the veteran suffered from a severe bipolar disorder and had 
not worked since April 1986.  The decision granted SSA disability 
benefits based upon the impairment associated with the veteran's 
bipolar disorder.  

At a June 1994 VA examination for compensation purposes conducted 
by two psychiatrists, the veteran was noted to suffer from severe 
PTSD and bipolar disorder and to have maintained his sobriety for 
four years.  The veteran reported that he had sustained a severe 
head injury in December 1985; had not worked following his 
injury; recently married his third wife; maintained a consistent 
daily schedule of activities; and went to church on Sundays.  The 
VA examiners observed that the veteran was oriented times three.  
The veteran exhibited a mildly constricted/blunted affect, a 
depressed mood, a mild degree of paranoia, and no evidence of a 
thought disorder.  One VA examiner diagnosed the veteran with 
PTSD, severe depressed bipolar disorder, and alcohol dependence 
in remission.  A GAF score of 50 was advanced.  The VA examiner 
commented that:

[The veteran] experiences an on-going 
severe impairment in social, occupational, 
and psychological functioning.  His lowest 
GAF in the past year would be identified as 
35 with major impairment and psychological 
functioning being suicidal.  ...  His 
symptoms have in the past, and currently, 
severely impaired his social and industrial 
capacity.  He has been unable to maintain 
any gainful employment and time has only 
exacerbated that problem.  

The second VA psychiatrist diagnosed the veteran with a mixed 
type bipolar disorder in partial remission with no psychotic 
symptoms; moderate chronic PTSD "with symptom manifest;" and 
alcohol abuse and dependence in remission.  A GAF score of 55 to 
58 was advanced.  The examiner stated that:  

Based on [the] veteran's clinical 
presentation and review of the background 
information, it is evident that he 
continued to have moderate to severe 
symptoms both from his PTSD as outlined 
above, as well as his psychiatric diagnosis 
of bipolar disorder.  His level of 
functioning is severely limited, especially 
in the areas of social, occupational, and 
interpersonal areas.  

In a September 1996 written statement, the local accredited 
representative asserted that the veteran's service-connected and 
nonservice-connected psychiatric symptomatologies were so 
entwined as to be inseparable and thus must be entirely 
attributed to the veteran's PTSD.  He advanced that the veteran's 
psychiatric disabilities rendered him unemployable.  

A September 1997 psychological evaluation from Frank A. Brown, 
Ph.D., conveys that the veteran reported that his daily 
activities included exercising; meeting another veteran at the 
pool and discussing current events; attending Alcoholics 
Anonymous and veteran group sessions; visiting friends; going 
sailing; going to movies, dances and on occasional dates; and 
volunteering three days a week/eight hours a day at the Lakeview 
Center handling clients' accounts and several times a year at 
Pensacola Runners' events directing traffic.  He clarified that 
he had been given more and more responsibility at the Lakeview 
Center; was offered a paid position at the facility; and declined 
the offer as "he would lose his freedom" and not be able to 
travel if he took the position.  On examination, the veteran 
exhibited good eye contact; an appropriate range of emotion 
expression; and a friendly mood.  Dr. Brown diagnosed the veteran 
with mild chronic PTSD; a mild dysthymic disorder; a Bipolar I 
disorder in remission; alcohol dependence in sustained full 
remission; and a not otherwise specified cognitive disorder by 
history.  A GAF score of 69 was advanced.  The doctor stated that 
"[the veteran] does show significant efficiency and industrial 
capacity despite his symptoms and has been a contributing member 
of society in a reliable fashion."  

A May 1998 VA psychological evaluation reflects that the veteran 
was diagnosed with moderate to severe chronic PTSD; a bipolar I 
disorder in partial remission on lithium; alcohol dependence in 
full sustained remission; and narcissistic personality traits.  
The psychologist advanced a current GAF score of 53 and a GAF 
score of 58-60 over the preceding year.  He commented that:

[The veteran,] while quite successful in 
doing regular volunteer work, would not be 
able to maintain successful employment -
 partially due to his PTSD condition as 
well as his personality issues.  His 
symptoms of bipolar disorder and alcohol 
dependence are in remission through 
medication and treatment.  The symptoms of 
PTSD are recently worsened and he has had 
moderate to severe bouts of depression to 
the point of serious suicidal ideation.  ...  
That is, reasonably good remission of 
bipolar disorder and alcohol dependence, 
but a variable course despite consistent 
treatment of PTSD.  

In a June 1998 written statement, the veteran advanced that the 
September 1997 psychological evaluation from Dr. Brown was 
inaccurate and did not present an adequate reflection of his 
service-connected psychiatric disability.  The veteran clarified 
that his job at the Lakeview Center consisted of sorting mail; he 
was never offered a job at the facility; and he was actually told 
that while he would be hired if there was an available position, 
such a position did not exist.  

The Board has weighed the probative evidence of record including 
the veteran's testimony and statements on appeal.  The veteran 
has been afforded numerous psychiatric and psychological 
evaluations and hospitalizations for treatment and evaluation of 
his psychiatric disabilities which include both his 
service-connected PTSD and alcohol dependence and 
nonservice-connected bipolar disorder and closed head injury 
residuals.  The clinical documentation establishes that while the 
veteran's PTSD is significantly symptomatic, his bipolar disorder 
is in relatively good remission through his use of lithium.  
While acknowledging that Dr. Brown's September 1997 psychological 
evaluation, the veteran's extensive volunteer work, and his 
subjective accounts tend to reflect an ability to interact with 
others and perform useful activities in a productive manner, the 
veteran has been repeatedly and specifically found to be 
unemployable due to his PTSD symptomatology.  He has apparently 
not worked since April 1986.  Therefore, the Board concludes that 
a 100 percent schedular evaluation is now warranted for the 
veteran's PTSD under the provisions of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  


II.  Right Knee Disorder

Service connection may be granted for chronic disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Where a veteran 
served continuously for ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
arthritis (degenerative joint disease) becomes manifest to a 
degree of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease during 
the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  
Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(1998).  

The veteran's service medical records indicate that he was seen 
for right knee complaints.  Naval treatment entries dated in 
September 1972 convey that the veteran complained of right knee 
pain and swelling which was exacerbated by prolonged walking.  On 
examination, the veteran exhibited pain over the lateral 
collateral ligament but neither joint instability nor crepitance.  
Impressions of a possible ligamental sprain and a "ligament 
stretch" were advanced.  An October 1972 treatment record 
relates that the veteran complained of right knee pain and was 
given whirlpool therapy.  A May 1973 treatment record notes that 
the veteran sustained a right knee jump injury.  He reported that 
he had twisted his right knee when he landed.  He presented a 
history of similar injury in the past.  On examination, the 
veteran exhibited lateral joint line tenderness; an "O.K." 
range of motion; and intact ligaments.  An impression of 
"lat[eral] collat[eral] lig[ament] v[ersu]s lat[eral] 
men[iscus]" was advanced.  An October 1974 treatment record 
states that the veteran was involved in an automobile/bicycle 
accident.  Treating naval medical personnel observed that the 
veteran sustained a right knee abrasion and avulsion.  On 
examination, the veteran exhibited right knee tenderness.  An 
August 1975 naval medical board report reflects that the veteran 
exhibited left lateral malleolus fracture residuals and an 
associated antalgic gait.  The remainder of the physical 
examination was reported to be "unremarkable."  

An October 1991 VA treatment record notes that the veteran 
complained of right knee pain and swelling of one and one-half 
week's duration.  He presented a history of three inservice right 
knee injuries.  On examination, the veteran exhibited slight 
tenderness over the lateral aspect of the right knee; slight 
limitation of flexion of the joint; and a grating sound when the 
patella was pressed.  An impression of right knee traumatic 
arthritis was advanced.  A November 1991 VA treatment record 
conveys that the veteran complained of intermittent right knee 
pain and popping.  On examination, the veteran exhibited full 
range of motion of the joint with pain and slight tenderness of 
the lateral aspect of the right patella.  Contemporaneous X-ray 
studies of the right knee were reported to be normal.  Treating 
VA medical personnel advanced an impression of right knee 
traumatic arthritis.  A March 1992 VA treatment entry notes that 
the veteran again complained of intermittent right knee pain.  On 
examination, the veteran exhibited a full range of motion of the 
right knee and no tenderness or swelling.  An impression of right 
knee traumatic arthritis was advanced.  

The September 1997 psychological evaluation from Dr. Brown 
relates that the veteran reported that he had twisted his right 
knee in jump school; had arthritis in both knees; and experienced 
right knee swelling associated with climbing long flights of 
stairs.  At a September 1997 VA examination for compensation 
purposes, the veteran complained of recurrent right knee pain 
centered under the patella and right knee swelling.  He clarified 
that he had no current right knee complaints and last experienced 
significant right knee pain in March 1997.  The VA examiner 
observed a range of motion of the right knee of 0 to 135 degrees 
with patellofemoral crepitation and no pain; tenderness on both 
palpation about the patellofemoral joint and patellar 
compression; and a positive patellar grind test.  Right knee 
arthrographic studies conducted in June 1992 were reported to 
reveal no findings consistent with either medial or lateral 
meniscal tears, degenerative disease, or loose bodies.  
Contemporaneous X-ray studies of the right knee revealed no 
abnormalities.  The veteran was diagnosed with right knee 
chondromalacia patella.  The VA physician commented that:

It is this examiner's opinion that [the 
veteran] has chondromalacia patella of the 
right knee.  I do not think there is any 
relationship between his current complaints 
and duty in the service.  Upon review of 
his records, indeed it is noted that he 
sustained a twisting type injury to the 
right knee while in the service secondary 
to a jump accident.  I can find no further 
evidence in the records that this caused 
any chronic problems.  There was a mention 
at the time of the examination of possible 
lateral collateral ligament or a lateral 
meniscus.  However, it is noted that 
X-rays, as well as an arthrogram of the 
right knee obtained several years ago were 
all said to be negative.  Therefore, I do 
not think there is a reasonable medical 
probability that there is a relationship 
between his currently diagnosed 
chondromalacia of the right knee and a 
prior service injury.  
In a December 1998 written statement, the local accredited 
representative related that it was the veteran's contention that 
he had sustained a chronic right knee injury during active 
service which precipitated his current chondromalacia.  The local 
accredited representative advanced that the VA examiner's 
determination that there was no relationship between the 
veteran's current right knee disability and his periods of active 
service was "inappropriate" as it was based on "an opinion, 
not medical facts."  

The Board observes that the veteran was seen by military medical 
personnel upon his complaints of right knee pain and swelling 
associated with prolonged walking in September and October 1972 
and again in May 1973 following a jump-related right knee 
twisting injury.  In October 1974, the veteran was noted to have 
sustained a right knee abrasion and avulsion in a motor vehicle 
accident.  Subsequent naval treatment records make no reference 
to the right knee or any chronic right knee injury residuals.  
The August 1975 naval medical board report reflects that no right 
knee abnormalities were identified.  Such findings tend to 
establish that the veteran's inservice right knee complaints 
resolved without chronic residuals.  

The first post-service clinical documentation of a chronic right 
knee disability is contained in VA clinical documentation dated 
in October and November 1991.  Those records indicate that the 
veteran complained of right knee pain and tenderness and treating 
VA medical personnel advanced impressions of right knee traumatic 
arthritis.  Subsequent VA X-ray and arthrographic studies 
revealed no arthritic or other degenerative changes of the right 
knee.  The report of the September 1997 VA examination for 
compensation purposes states that the veteran was diagnosed with 
right knee chondromalacia patella.  The VA examiner explicitly 
addressed the relationship between the veteran's inservice right 
knee complaints and his chondromalacia patella and concluded that 
the veteran's chondromalacia patella was not etiologically 
related to either his inservice right knee injuries or periods of 
active service.  

The local accredited representative asserts that the findings of 
the September 1997 VA examination for compensation purposes are 
"inappropriate" because they were based upon the physician's 
opinion rather than "medical facts."  The Board finds that such 
an argument is contrary to numerous holdings of the Court which 
direct that where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
physician's medical education and training renders him competent 
to advance medical opinions.  There is no indication that either 
the accredited representative or the veteran is a medical 
professional.  To the extent that the lay statements attempt to 
question a medical diagnosis or other clinical determinations as 
to the origins or existence of the claimed disability, such 
statements may not be considered as competent evidence.  The 
veteran's beliefs, even when firmly held, are not competent.  The 
veteran has not advanced that he sustained the claimed disorder 
in combat.  In light of this fact, the Board finds that the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not serve to 
advance his claim.  See Libertine v. Brown, 9 Vet. App. 521 
(1996).  Accordingly, the instant claim is denied. 


III.  Total Rating for Compensation Purposes Based on 
Individual Unemployability

As the Board concluded in its discussion above of his entitlement 
to an increased schedular evaluation for PTSD with alcohol abuse, 
the veteran's psychiatric disability merits assignment of a 100 
percent schedular evaluation.  In reviewing a similar factual 
scenario, the Court has held that:

"Total disability ratings for compensation 
may be assigned, where the schedular rating 
is less than total, when the disabled 
person is, in the judgment of the rating 
agency, unable to follow a substantially 
gainful occupation as a result of service-
connected disabilities ..." 38 C.F.R. 
§ 4.16(a) (1997) (emphasis added).  Since 
the veteran in this case is entitled to a 
100% schedular rating for his service-
connected lymphadenopathy, he is not 
eligible for a TDIU evaluation.  See 
Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994) ("claim for TDIU presupposes that 
the rating for the condition is less than 
100%"); Holland v. Brown, 6 Vet. App. 443, 
446 (1994) (100% schedular rating "means 
that a veteran is totally disabled").Green 
v. West, 11 Vet. App. 472, 476 (1998).  
(emphasis in the original).  

Where the law and not the evidence is dispositive of a veteran's 
claim, the claim should be denied because of the absence of legal 
merit or lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet App 426, 430 (1994).  Accordingly, the veteran's claim is 
denied.  


ORDER

A schedular 100 percent evaluation for PTSD with alcohol abuse is 
granted subject to the laws and regulations governing the award 
of monetary benefits.  Service connection for a chronic right 
knee disorder is denied.  A total rating for compensation 
purposes based on individual unemployability is denied.  




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

